DETAILED ACTION
This office action is in response to the application filed on 28 July 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-20 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Japan on 31 July 2020. It is also noted Applicant has already filed a certified copy of the JP2020-130905 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 July 2021 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g., Image Display Method, Image Display Device, and Non-Transitory Computer-Readable Storage Medium for Changing Display Modes of an Additional Image Added to an Image). 
Claim Objections
	Claim 9 is objected to because of the following informality: Claim 9 recites, in part, “a density of a first mark image added to the first image and a density of a second mark image added to the second image are same” which should be “a density of a first mark image added to the first image and a density of a second mark image added to the second image are the same”.
Appropriate correction is required.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an ‘input unit’ receiving an input in claims 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, according to Applicant’s specification, the corresponding structure is as follows: an ‘input unit’, ([0029-0032], hardware executing software to process inputs).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11, 13 and 18 are rejected under U.S.C. 103 as being unpatentable over Yamada Y. (US 2012/0221943 A1; Yamada), in view of Yamada Y. (JP 2017-142711 A (note, text citations are to the global dossier description, and figure citations are to figures in Applicant’s published application); Yamada’711).
RE Claim 1, Yamada discloses an image display method (Yamada: [0002], “The present invention relates to methods for displaying thumbnail images”) comprising: displaying a first image and a second image on a display and when the first image to which a first additional image identifying the first image is added and the second image to which a second additional image identifying the second image is added are displayed on the display (Yamada: fig. 16, illustrating thumbnail images with associated tag images (e.g., images labeled ‘TI’); [0007], disclosing the display of a plurality of thumbnail images and associated tag images), making a display mode different between the first additional image added to the first image and the second additional image added to the second image (Yamada: [0144], “The first tag image and the second tag image may be different from each other in their outline, size, color, and/or average gradation value of the image”).
However, although Yamada does not appear to expressly teach,
Yamada’711 discloses a first axis in a still state (Yamada’711: fig. 4, illustrating first axis labeled ‘A’; [0029], disclosing virtual line A (first axis in a still state), page image display region D1, and thumbnail display region D2).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Yamada’711’s first axis in a still state with Yamada’s image display method in order to provide a definitive operational separation between image display region D1 and thumbnail display region D2.
RE Claim 6, Yamada/Yamada’711 teaches the image display method according to claim 1, and Yamada’711 discloses the display includes a region divided into a first display region in which the first image and the second image are displayed and a second display region adjacent to the first display region on a second axis orthogonal to the first axis (Yamada’711: fig. 4, illustrating display region D2, comprising the display of a first thumbnail image and a second thumbnail image, and display region D1 adjacent to display region D2, where display region D1 is on a vertical axis orthogonal to the first, horizontal axis A).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Yamada’711’s display divided into a first display region and a second display region adjacent to the first display region with Yamada’s, modified by Yamada’711’s, image display method so the combined Yamada/Yamada’711 method displays the first additional image and the second additional image close to a boundary between the first display region and the second display region. Additionally, the motivation for combining Yamada’711’s display divided into a first display region and a second display region with Yamada/Yamada’711 image display method would have been to increase the capability of the combined method by providing an additional region for displaying information.
RE Claim 11, Yamada discloses an image display (Yamada: fig. 1, ‘display section’ 1; [0057], “The electronic apparatus 1000 displays the electronic book ... on a display section 1”) comprising: a display displaying a first image and a second image (Yamada: figs. 10, 12, and 16, illustrating the display of a plurality of thumbnail images; [0095], display of pages turned forward);
an input unit receiving an input (Yamada: fig. 2, ‘operation section’ 9 (comprising a way of entering input); [0096], ‘search word’ input via ‘operation section’ 9, [0153-0154], disclosing scrolling function, button input, touch input, etc. (input unit implied)); and
a display controller (Yamada: fig. 4, ‘controller’ 2, fig. 6, ‘display control device’ 1108; [0069], “The controller 2 controlled by the control section 3 that executes the program is an example of the display control device 1108”), when the first image to which a first additional image identifying the first image is added and the second image to which a second additional image identifying the second image is added are displayed on the display (Yamada: [0007], disclosing the display of a plurality of thumbnail images and associated tag images), making a display mode different between the first additional image added to the first image and the second additional image added to the second image (Yamada: [0144], “The first tag image and the second tag image may be different from each other in their outline, size, color, and/or average gradation value of the image”).
Further, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 13, Yamada discloses a non-transitory computer-readable storage medium storing a display control program executed by a computer (Yamada: fig. 2, ‘control section’ 3 (comprises micro-computer and central processing unit), ‘storage section’ 8 (memory storing a program); [0058], “The CPU uses the RAM as a work area, and executes a program stored in the ROM or the storage section 8”) causing a display to display a first image and a second image (Yamada: figs. 10, 12, and 16, illustrating the display of a plurality of thumbnail images; [0095], display of pages turned forward).
In addition, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claims 1 and 11 and are, therefore, rejected under the same rationale.
RE Claim 18, Yamada/Yamada’711 teaches the non-transitory computer-readable storage medium according to claim 13.
 Further, the remaining limitations recited in claim 18 are substantially similar in scope with corresponding limitations recited in claim 6 and are, therefore, rejected under the same rationale.

    PNG
    media_image1.png
    443
    639
    media_image1.png
    Greyscale

	Claims 2-5, 7, 12, 14-17 and 19 are rejected under U.S.C. 103 as being unpatentable over Yamada, in view of Yamada’711, and further in view of Russell A.I. (US 2022/0050295 A1 (effective filing date 14 September 2018); Russell).
RE Claim 2, Yamada/Yamada’711 teaches the image display method according to claim 1, and even though Yamada/Yamada’711 does not expressly disclose,
Russell (in the field of augment reality) teaches a density/transparency of a virtual object/image (Russell: [0002], “AR scenarios involve presentation of digital or virtual image information with transparency”), and when a display position of the virtual object/image is closer to an edge of a display on a first axis, the transparency is greater than a virtual object/image further from the edge of the display on the first axis (Russell: fig. 12C, illustrating a linear transparency gradient from a first line to a second line; [0129], discussing features of fig. 12C).  
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Russell’s transparency gradient dimming pattern (see Russell, fig. 12C) with Yamada/Yamada’711’s image display method comprising a display mode of a first additional image, a display mode of a second additional image, and a first tag associated with a first image (e.g., thumbnail image 1 in annotated fig. 38 of Yamada shown above combined with tag ‘TI’ of Yamada fig. 16) and a second tag associated with a second image (e.g., thumbnail image 2 in annotated fig. 38 of Yamada shown above combined with tag ‘TI’ of Yamada fig. 16) so the display mode is a density of the first additional image and a density of the second additional image, and when a display position of the second image is closer to an edge of the display on the first axis than a display position of the first image is (e.g., tag image ‘TI’ associated with thumbnail image 2 is closer to first axis ‘A’ than tag image ‘TI’ associated with thumbnail image 1), the density of the second additional image is lower than the density of the first additional image. Further, the motivation for combining Russell’s transparency dimming gradient with Yamada/Yamada’711’s image display method would have been to make it easier for users to distinguish between tagged images.
RE Claim 3, Yamada/Yamada’711/Russell discloses the image display method according to claim 2, and Yamada further teaches a third image to which a third additional image identifying the third image is added is displayed (Yamada: fig. 16 (tagged images) combined with thumbnail image 3 in annotated Yamada fig. 38 shown above), while
Russell discloses a transparency gradient (Russell: fig. 12C, illustrating a linear transparency gradient from a first line to a second line; [0129], discussing features of fig. 12C).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to further combine Russell’s transparency gradient dimming pattern (see Russell, fig. 12C) with Yamada/Yamada’711’s image display method comprising a second tag associated with a second image (e.g., thumbnail image 2 in annotated fig. 38 of Yamada shown above combined with tag ‘TI’ of Yamada fig. 16) and a third tag associated with a third image (e.g., thumbnail image 3 in annotated fig. 38 of Yamada shown above combined with tag ‘TI’ of Yamada fig. 16) so when a third image to which a third additional image identifying the third image is added is displayed at a position closer to the edge of the display on the first axis than the second image is (e.g., tag image ‘TI’ associated with thumbnail image 3 is closer to first axis ‘A’ than tag image ‘TI’ associated with thumbnail image 2), a density of the third additional image is lower than the density of the second additional image. Additionally, the motivation for combining Russell’s transparency dimming gradient with Yamada/Yamada’711’s image display method would have been to make it easier for users to distinguish between tagged images.
RE Claim 4, Yamada/Yamada’711 teaches the image display method according to claim 1, and further Yamada discloses a display area of the first image is larger than a display area of the second image (Yamada: annotated fig. 38 above, where the display area of first image 1 is larger than a display area of second image 2 (note, also, a tag image ‘TI’ associated with first image 1 is further away from first axis ‘A’, shown in annotated Yamada fig. 38 above, than a tag image ‘TI’ associated with second image 2)), while
Russell teaches a transparency gradient (Russell: fig. 12C, illustrating a linear transparency gradient from a first line to a second line; [0129], discussing features of fig. 12C). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Russell’s transparency gradient dimming pattern (see Russell, fig. 12C) with Yamada/Yamada’711’s image display method comprising a first image having a larger display area than a display area of a second image so when a display area of the first image is larger than a display area of the second image, the density of the first additional image is higher than the density of the second additional image.
Further, the remaining limitations recited in claim 4 are substantially similar in scope with corresponding limitations recited in claim 2 (display mode of additional images) and are, therefore, rejected under the same rationale.
RE Claim 5, Yamada/Yamada’711 discloses the image display method according to claim 1, and Yamada in addition teaches the first image and the second image are displayed while being overlapped with a visible region of the first image being larger than a visible region of the second image (annotated fig. 38 above, where the display area of first image 1 overlaps a display area of second image 2, and is larger than a display area of second image 2 (note, also, a tag image ‘TI’ associated with first image 1 is further away from first axis ‘A’, shown in annotated Yamada fig. 38 above, than a tag image ‘TI’ associated with second image 2)).
Also, the remaining limitations recited in claim 5 are substantially similar in scope with corresponding limitations recited in claim 4 (display mode, and density of the first additional image is higher than density of the second additional image) and are, therefore, rejected under the same rationale.
RE Claim 7, Yamada/Yamada’711 discloses the image display method according to claim 1, and further Yamada teaches positions of the first image and the second image on the first axis are changed as a result of scrolling the first image and the second image along the first axis (Yamada: [0092-0095], disclosing the turning of pages, where the turning of a page causes positions of a first and a second image on an axis to change; note, Yamada’s turning of pages is interpreted as a ‘scrolling’ action), while
Russell discloses when a display position of the virtual object/image is closer to an edge of a display on a first axis, the transparency is greater than a virtual object/image further from the edge of the display on the first axis (Russell: fig. 12C, illustrating a linear transparency gradient from a first line to a second line; [0129], discussing features of fig. 12C).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Russell’s method of changing transparency/density of an image with Yamada/Yamada’711’s image display method so when positions of the first image and the second image on the first axis are changed as a result of scrolling the first image and the second image along the first axis, a density of the first additional image and a density of the second additional image are changed (note, by turning a page, the first additional image and the second additional image may move closer or further (depends on whether pages are turned forward or backward) to the first axis). Further, the motivation for combining Russell’s method with Yamada/Yamada’711’s image display method would have been to help users keep track of tagged pages even after turning said pages.
RE Claim 12, Yamada/Yamada’711 teaches the image display according to claim 11.
In addition, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 14, Yamada/Yamada’711 teaches the non-transitory computer-readable storage medium according to claim 13.
Additionally, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 15, Yamada/Yamada’711/Russell discloses the non-transitory computer-readable storage medium according to claim 14.
Further, the remaining limitations recited in claim 15 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
RE Claim 16, Yamada/Yamada’711 teaches the non-transitory computer-readable storage medium according to claim 13.
In addition, the remaining limitations recited in claim 16 are substantially similar in scope with corresponding limitations recited in claim 4 and are, therefore, rejected under the same rationale.
RE Claim 17, Yamada/Yamada’711 discloses the non-transitory computer-readable storage medium according to claim 13.
Further, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale. 
RE Claim 19, Yamada/Yamada’711/Russell discloses the non-transitory computer-readable storage medium according to claim 14.
Further, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 7 and are, therefore, rejected under the same rationale.

	Claims 8 and 20 are rejected under U.S.C. 103 as being unpatentable over Yamada, in view of Yamada’711, and further in view of Kawaharada S. (US 2008/0123123 A1; Kawaharada).
RE Claim 8, Yamada/Yamada’711 teaches the image display method according to claim 1.
Yet, even though Yamada/Yamada’711 fails to expressly disclose,
Kawaharada (in the field of document management methods) teaches an additional image is a number (Kawaharada: [0050], disclosing an embodiment where a page number may be displayed in upper right portion of a thumbnail image).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Kawaharada’s additional image is a number with Yamada/Yamada’711’s image display method, with the expected benefit of helping users keep track of which pages (e.g., a first page comprising a first additional image and a second page comprising a second addition image, where the additional images are numbers), by number, have a searched word in it.
RE Claim 20, Yamada/Yamada’711 teaches the non-transitory computer-readable storage medium according to claim 13.
Further, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claim 8 and are, therefore, rejected under the same rationale.

	Claim 9 is rejected under U.S.C. 103 as being unpatentable over Yamada, in view of Yamada’711, and further in view of Steeb III et al (US 2015/0370756 A1; Steeb).
RE Claim 9, Yamada/Yamada’711 discloses the image display method according to claim 1.
Still, although Yamada/Yamada’711 does not explicitly teach,
Steeb (in the field of annotating and managing documents) discloses transparent bookmarks may be added or affixed to positions/pages in a document (Steeb: [0082], disclosing bookmarks as sticky notes or transparent layers that may affixed to positions in a document (interpreted as actual positions on a page and/or individual pages within a document, such as a book)), and implicitly teaches a density of a first mark image and a density of a second mark image are same (Steeb: [0024, 0030, 0082], disclosing bookmarks as transparent layers; note, absent an express teaching of varying the transparency of Steeb’s bookmarks, Steeb’s transparent bookmark layers are interpreted as having the same transparency throughout a document).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Steeb’s method of bookmarking a document using transparent bookmarks with Yamada/Yamada’711’s image display method, such that when the combined Yamada/Yamada’711/Steeb method uses mark images functioning as bookmarks are added to the first image and the second image, a density of a first mark image added to the first image and a density of a second mark image added to the second image are the same. In addition, the motivation for combining Steeb’s method with Yamada/Yamada’711’s image display method would have been to simplify the bookmarking function by allowing users to bookmark pages within a document without having to be concerned with modifying transparency levels.

Claim 10 is rejected under U.S.C. 103 as being unpatentable over Yamada, in view of Yamada’711, and further in view of Aoki K. (US 2016/0086571 A1; Aoki).
RE Claim 10, Yamada/Yamada’711 teaches the image display method according to claim 1, and Yamada further discloses the first image and the second image are moved along the first axis based on an instruction from a user (Yamada: [0092-0095], disclosing the turning of pages, where the turning of a page causes positions of a first and a second image on an axis to change; note, Yamada’s turning of pages is interpreted as a ‘scrolling’ action which may move images along a first axis).
Even so, although Yamada/Yamada’711 does not appear to expressly teach,
Aoki (in the general field of image display methods) discloses a display mode is made different around a periphery area of a display region in response to a scrolling action (Aoki: [0006, 0018], disclosing the display of a portion of a predetermined image before executing a scroll action, and upon executing the scroll action, the display mode of the portion of the predetermined image is changed).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Aoki’s changing of a display mode of at least a portion of a predetermined image in response to the execution of a scroll action with Yamada’s, modified by Yamada’711’s, image display method comprising a first additional image associated with the periphery of a first image region and a second additional image associated with the periphery of a second image region so the combined Yamada/Yamada’711/Aoki method causes a display mode to be different between the first additional image added to the first image and the second additional image added to the second image when the first image and the second image are moved along the first axis. Further, the motivation for combining Aoki’s method with Yamada/Yamada’711’s method would have been to let the user know that an unusual situation has been encountered (e.g., image has been scrolled to a boundary or edge). 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611